Citation Nr: 1023574	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the decision, the RO granted 
service connection for left hip arthritic changes, continued 
an evaluation of a left thigh gunshot wound, and denied 
service connection for bilateral hearing loss, HIV infection, 
and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is needed to comply with 
VA's duty to assist. 

The Veteran alleges that he incurred tinnitus while serving 
in the Army in Vietnam.  The RO obtained the Veteran's 
service medical records from March 1964 to March 1967 and a 
VA outpatient clinical record from July 1968.  These records 
reported no tinnitus or ear problems.  The RO obtained 
treatment records from the St. Louis VAMC for the period of 
May 1996 to June 2007, and these did not report any tinnitus 
or ear problems either.  Since this matter is being remanded 
for other reasons, the RO should obtain updated VA medical 
records that might be available for consideration in this 
appeal.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Board notes that the Veteran was afforded a VA medical 
examination in conjunction with his claim in October 2007.  
Once VA provides an examination, the duty to assist requires 
that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  An examination is adequate if it "takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Barr, 21 Vet. App. at 311 (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)).

Here, the VA examination showed current intermittent 
tinnitus.  The examiner reviewed the claims file and noted 
that the Veteran served in the infantry in Vietnam where he 
was exposed to artillery fire, small weapons, and machine 
guns.  The examiner reported that the Veteran stated he first 
started to notice the "ringing" approximately ten years 
ago.  The examiner concluded that it was not as least as 
likely as not that the Veteran's tinnitus was related to his 
military service.

In his January 2008 Notice of Disagreement, however, the 
Veteran stated that the VA examiner incorrectly reported the 
date of the onset of tinnitus. The Veteran reported that he 
told the examiner that the tinnitus became more noticeable 
ten years prior to the examination, but that the disability 
had continuously existed since his time in service.  In July 
2008, the Veteran again reported that he continuously had 
noise in his ears since serving in the military and that he 
told the VA examiner this condition had become worse in the 
past ten years. 

The Board notes that the Veteran's statements are competent 
evidence as to what he experienced but are not competent to 
establish a diagnosis or etiology of his condition.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); 38 U.S.C.A. § 1154(b).  
As a finder of fact, the Board, when considering whether lay 
evidence is satisfactory, may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
Veteran, and the Veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007); Barr, 21 Vet. App. at 311 (observing that "[o]nce 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.").  

In the present case, the Veteran has repeatedly reported 
experiencing continuous symptoms of tinnitus since his time 
in the military.  He stated that he told  the VA examiner 
that these symptoms had worsened in the past ten years, and 
that the VA examiner incorrectly recorded this information.  
Apart from the October 2007 VA examination, there is no 
indication that the tinnitus began ten years ago rather than 
during the Veteran's service as he claims.  Because the VA 
examiner may have relied on incorrect data regarding the 
onset of tinnitus, the Board finds that a supplemental 
opinion is warranted.  Barr, 21 Vet. App. at 312. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain complete records 
of the Veteran's treatment at the St. 
Louis VAMC, including all 
hospitalization reports, from 2007 to 
the present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would 
be futile, this should be documented in 
the claims file.

2.	The Veteran's medical records and 
claims file should be returned to the 
examiner who conducted the October 2007 
compensation and pension examination 
for further opinion as to the etiology 
of the Veteran's currently diagnosed 
tinnitus.  If the examiner is not 
available, the Veteran's claims file 
should be forwarded to another 
appropriate clinician.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiner.  The examiner should indicate 
in the report that the claims file was 
reviewed.

The examiner should clarify the date of 
the onset of the Veteran's tinnitus and 
offer a supplemental opinion.  
Specifically, considering the Veteran's 
statements that the tinnitus began 
during service but did not worsen until 
ten years ago, the examiner should 
opine as to whether it is at least as 
likely as not that the tinnitus is 
etiologically related to the Veteran's 
military service.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to all 
pertinent evidence in the record.  If 
an opinion cannot be reached without 
resort to speculation, then the 
examiner must so state and explain why 
an opinion cannot be reached without 
speculation.

3.	After completing the above, and any 
other development deemed necessary, the 
Veteran's claim should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
and given an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




